
	
		I
		111th CONGRESS
		1st Session
		H. R. 2105
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Kind (for
			 himself, Mr. Brady of Texas,
			 Mr. Blumenauer, and
			 Mr. Wamp) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  certain amounts paid for physical activity, fitness, and exercise as amounts
		  paid for medical care.
	
	
		1.Short titleThis Act may be cited as the
			 Personal Health Investment Today Act
			 of 2009 or the PHIT Act of 2009.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)almost 20 percent
			 of American children between the ages of 2 and 19 are overweight or suffer from
			 obesity;
				(2)8
			 of the 9 most expensive illnesses in the United States are more common among
			 overweight and obese individuals;
				(3)according to the
			 Centers for Disease Control and Prevention, the increase in the number of
			 overweight and obese Americans between 1987 and 2001 resulted in a 27 percent
			 increase in per capita health care costs;
				(4)the World Health
			 Organization determined that in the United States a $1 investment in physical
			 activity alone (in time and equipment) would reduce medical expenses by
			 $3.20;
				(5)research indicates
			 that 2 in 5 Americans would become more physically active if offered a
			 financial incentive;
				(6)the United States
			 ranks last in the world in reducing the number of preventable deaths resulting
			 from obesity-related chronic illnesses; and
				(7)engaging in
			 physical activities at young ages when children are learning lifelong behaviors
			 can have a significant impact on their long-term health.
				(b)PurposeThe
			 purpose of this Act is to promote health and prevent disease, particularly
			 diseases related to being overweight and obese, by—
				(1)encouraging
			 healthier lifestyles;
				(2)providing
			 financial incentives to ease the financial burden of engaging in healthy
			 behavior; and
				(3)increasing the
			 ability of individuals and families to participate in physical fitness
			 activities.
				3.Certain amounts
			 paid for physical activity, fitness, and exercise treated as amounts paid for
			 medical care
			(a)In
			 generalParagraph (1) of section 213(d) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting
					, or, and by adding at the end the
			 following new subparagraph:
				
					(E)for qualified sports and fitness
				expenses.
					.
			(b)Qualified sports
			 and fitness expensesSubsection (d) of section 213 of such Code
			 is amended by adding at the end the following paragraph:
				
					(12)Qualified
				sports and fitness expenses
						(A)In
				generalThe term qualified sports and fitness
				expenses means amounts paid—
							(i)for membership at
				a fitness center,
							(ii)for participation
				or instruction in a program of physical exercise or physical activity,
				and
							(iii)for equipment
				for use in a program (including a self-directed program) of physical exercise
				or physical activity.
							(B)Overall dollar
				limitationThe aggregate amount treated as qualified sports and
				fitness expenses with respect to any taxpayer for any taxable year shall not
				exceed $1,000 ($2,000 in the case of a joint return or a head of household (as
				defined in section 2(b))).
						(C)Fitness facility
				definedFor purposes of subparagraph (A)(i), the term
				fitness facility means a facility—
							(i)providing
				instruction in a program of physical exercise, offering facilities for the
				preservation, maintenance, encouragement, or development of physical fitness,
				or serving as the site of such a program of a State or local government,
							(ii)which is not a
				private club owned and operated by its members,
							(iii)which does not
				offer golf, hunting, sailing, or riding facilities,
							(iv)whose health or
				fitness facility is not incidental to its overall function and purpose,
				and
							(v)which is fully
				compliant with the State of jurisdiction and Federal anti-discrimination
				laws.
							(D)Limitations
				related to sports and fitness equipmentAmounts paid for
				equipment described in subparagraph (A)(iii) shall be treated as a qualified
				sports and fitness expense only—
							(i)if
				such equipment is utilized exclusively for participation in fitness, exercise,
				sport, or other physical activity programs,
							(ii)if such equipment
				is not apparel or footwear, and
							(iii)in the case of
				any item of sports equipment (other than exercise equipment), with respect to
				so much of the amount paid for such item as does not exceed $250.
							(E)Programs which
				include components other than physical exercise and physical
				activityRules similar to the
				rules of section 213(d)(6) shall apply in the case of any program that includes
				physical exercise or physical activity and also other components. For purposes
				of the preceding sentence, travel and accommodations shall be treated as an
				other
				component.
						.
			(c)Exception for
			 health savings accountsSubparagraph (A) of section 223(d)(2) of
			 such Code is amended by inserting , determined without regard to
			 paragraph (1)(E) thereof after section 213(d).
			(d)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
